Citation Nr: 1116119	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  00-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2007, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing has been incorporated into the claims file.  This matter was previously before the Board in February 2008 and August 2010 at which times it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In September 2010, the Veteran was afforded a VA examination as directed by the Board's in an August 2010 remand.  In the Board's remand directive, the Board requested that the examiner fully describe the functional effects caused by the Veteran's service-connected left ear loss.  

The Board's request is in compliance with the Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), which held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration. See Martinak, 21 Vet. App. at 455.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.

Unfortunately, the September 2010 VA examination report is not in compliance with the Court's decision in Martinak.  Such compliance is particularly important in this case when considering the Veteran's September 2007 hearing testimony that he was no longer able to work in the intensive care unit, something he had been trained all of his life to do, because of his inability to hear breath sounds or know if he had intubated someone.  He went on to state that he was working instead in pharmacy and installing medical dispensing machines.

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran should also be provided with the opportunity to submit any information regarding outstanding medical treatment and/or the medical records themselves in support of this pending claim.  38 U.S.C.A. § 5103A(b),(c).

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any relevant medical records, private or VA, regarding his left ear hearing loss that have not already been obtained. Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources . All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims files and the Veteran should be notified in writing.

2.  The Veteran should be afforded a VA examination to determine the current degree of severity of his hearing loss disability in the left ear.  The claims folders should be made available to the examiner for review.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a description of the effects of the hearing loss disability on the Veteran's occupational functioning and daily activities.

3.  Thereafter, the RO or the AMC should readjudicate the issues remaining on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


